IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT JACKSON

                       JUNE 1997 SESSION          FILED
                                                   October 1, 1997

                                                  Cecil Crowson, Jr.
                                                  Appellate C ourt Clerk
STATE OF TENNESSEE,             )
                                ) C.C.A. No. 02C01-9701-CC-00043
      Appellee,                 )
                                ) Henry County
V.                              )
                                ) Honorable Julian P. Guinn, Judge
                                )
MICHAEL RAY GRICE,              ) (Possession of Controlled Substance)
                                )
      Appellant.                )




FOR THE APPELLANT:                 FOR THE APPELLEE:

Michael J. Flanagan                John Knox Walkup
Dale M. Quillen                    Attorney General & Reporter
Attorneys at Law
95 White Bridge Road, #208         Deborah A. Tullis
Nashville, TN 37205                Assistant Attorney General
                                   Criminal Justice Division
                                   450 James Robertson Parkway
                                   Nashville, TN 37243-0493

                                   Robert “Gus” Radford
                                   District Attorney General

                                   Todd A. Rose
                                   Assistant District Attorney General
                                   P.O. Box 94
                                   Paris, TN 38242



OPINION FILED: ___________________


AFFIRMED


PAUL G. SUMMERS,
Judge
                                   OPINION


       The appellant, Michael Ray Grice, was indicted for possession of a

controlled substance with intent to manufacture, deliver, or sell; unlawful

possession of drug paraphernalia; and unlawful possession of a weapon. He

pled guilty to the indictment reserving the right to appeal as a certified question

of law the trial court's denial of his motion to suppress. See Tenn. R. Crim. P.

37(b)(2). The appellant contends that the police lacked reasonable suspicion to

make an investigatory stop of his vehicle. He argues that evidence obtained as

a result of the search should be suppressed. Upon review, we affirm.



                                      FACTS



       On the night of the appellant's arrest, the Tennessee Highway Patrol and

Henry County Sheriff's Department were conducting a saturation project to deter

drunk driving. The saturation entailed making occasional drive-by inspections of

local taverns. Officers Robert Edwards and David Powell made such an

inspection of the Doll House Tavern in Paris, Tennessee, around 11:40 p.m. As

Officer Edwards entered the Doll House parking lot, he thought he saw the

appellant back into a parked vehicle. He pulled his patrol car up behind the

appellant's vehicle and got out to investigate. Officer Powell, who had heard

Edwards announce his intentions over the police radio, pulled into the parking lot

behind Edwards. Officer Edwards inspected the car that he thought the

appellant had hit. He concluded that he was mistaken. He then instructed the

appellant to wait while he went inside the tavern to make sure the appellant had

not committed any crime inside. As Officer Edwards headed inside, Officer

Powell approached the appellant. He noticed the appellant had an odor of

alcohol about his person. He also noticed that the appellant's eyes were

bloodshot and that he appeared nervous. The officer requested the appellant to

perform a series of field sobriety tests to determine if he was impaired. During

the administration of these tests, Officer Powell noticed a bulge in the upper right

                                         -2-
portion of the appellant's jacket. He asked the appellant for permission to search

his person and his vehicle. The appellant consented to the search. Officer

Powell patted the appellant down. He recovered a .35 caliber handgun and what

appeared to be a marijuana cigarette. Officer Powell placed the appellant under

arrest. The appellant's vehicle was searched. A large quantity of marijuana

wrapped in cellophane and a set of scales were seized.



       The appellant contends that the trial court erred in overruling his motion to

suppress the evidence seized from his vehicle and person. He argues that the

initial stop was not based on reasonable suspicion and was illegal. We disagree.



       Stopping an automobile and detaining its occupants constitute a "seizure"

within the meaning of the federal and state constitutions. State v. Binion, 900

S.W.2d 702, 705 (Tenn. Crim. App. 1994). Tennessee's Supreme Court set

forth the appropriate standard for determining the constitutionality of

investigatory stops of automobiles:

       A police officer may make an investigatory stop of a motor vehicle
       when the officer has a reasonable suspicion, supported by specific
       and articulable facts, that a criminal offense has been or is about to
       be committed. In determining whether a police officer's reasonable
       suspicion is supported by specific and articulable facts, a court
       must consider the totality of the circumstances. This includes, but
       is not limited to, objective observations, information obtained from
       other police officers or agencies, information obtained from
       citizens, and the pattern of operation of certain offenders. A court
       must also consider the rational inferences and deductions that a
       trained police officer may draw from the facts and circumstances
       known to him.

State v. Watkins, 827 S.W.2d 293, 294 (Tenn. 1992).



       In the instant case, Officer Edwards testified that he stopped the appellant

because he thought that he just witnessed the appellant back into a parked

vehicle. This, coupled with the lateness of the hour and the fact that the

appellant was leaving a tavern, gave Officer Edwards reasonable suspicion to

suspect that the appellant had just committed or was in the process of

committing an offense. Upon investigation he determined that no collision had

                                        -3-
occurred. Officer Edwards stated that he told the appellant to wait while he

established that the appellant had not committed a crime inside the tavern. At

this time, Officer Edwards did not have any lawful justification for further

detaining the appellant. Officer Edwards did not have reasonable suspicion to

suspect the appellant had committed a crime inside the tavern. Any evidence he

might have found inside the tavern would have been illegally obtained and

subject to suppression. However, as Officer Edwards left to go inside the tavern,

Officer Powell approached the appellant. He testified that upon exiting his patrol

car he went directly to question the appellant. At this point, not having conferred

with Officer Edwards, he was unsure of whether the appellant had or had not

committed any crime. Therefore, his initial questioning of the appellant was

supported by reasonable suspicion. Once in a lawful position to briefly detain the

appellant for questioning, he noticed signs of intoxication. He then had

reasonable suspicion to administer field sobriety tests on the appellant. During

the testing, the appellant consented to the search of his person and vehicle.



       We find that, through a series of transactions, the appellant was stopped

and detained based upon reasonable suspicion. The conduct of Officer

Edwards, after determining that the appellant had not backed into a parked car,

was not unreasonable but exceeded constitutional parameters. However, we

find that each officer, based on the totality of the circumstances known to each

respective officer, had reasonable suspicion based upon articulable facts to

detain the appellant. During this lawful detention, the appellant consented to the

search of his person and vehicle. The resulting search and seizure was,

therefore, constitutionally proper. The judgment of the trial court denying the

appellant's motion to suppress is affirmed.




                                                  __________________________
                                                  PAUL G. SUMMERS, Judge


CONCUR:



                                         -4-
____________________________
DAVID H. WELLES, Judge




____________________________
JOE G. RILEY, Judge




                               -5-